Title: To Alexander Hamilton from Jeremiah Wadsworth, 17 April 1785
From: Wadsworth, Jeremiah
To: Hamilton, Alexander



Dear Sir
Hartford April: 17 1785

I have this moment received a letter from you of the 7th Instant. Our concern with Moses by his sketch of an account exhibited me at New York was in sundry Vessels. I am so well persuaded that in these concerns we shall loose Money, even if Moses pays all his debts that I would willingly give up 5/ in the pound & ⟨– –⟩ & give discharges for 15/ in the pound. I do not ⟨think⟩ I can be at NYork before the end of June & beg you will do every thing you think proper with Moses. I am glad to find by Mr. Colt who left NYork the 14th that Gen Schuyler is not dead. As to Henlys matter I suppose you will be able to decide on examining the papers exhibited by the plantiff the probability of the suits succeeding or not. If there is like to be any considerable ballance due from Henly I would try to & have him set ye final tryal. I pray you to write me when that will be. It has been reported here that Church has wrote you he has resolved to stay in Europe. I find nothing in yr. letter on this Subject & therefore disbelieve it.
I am dear Sir Your very Hume Servant
Jere Wads⟨worth⟩
Col Hamilton
